UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2011 GREAT NORTHERN IRON ORE PROPERTIES (Exact name of registrant as specified in its charter) Minnesota 1-701 41-0788355 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) W-1290 First National Bank Building, 332 Minnesota Street, St.Paul,MN (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (651) 224-2385 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 28, 2011, the Trustees of Great Northern Iron Ore Properties issued a press release announcing the 2010 annual and fourth quarter financial results, with comparative information to 2009. The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated into this Current Report as if fully set forth herein. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits: Exhibit No. Document Press Release dated January 28, 2011 with respect to financial results. - The information in this Current Report on Form 8-K shall not be deemed filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. The furnishing of the information in this Current Report is not intended to, and does not, constitute a representation that such furnishing is required by Regulation FD or that the information contained herein is material investor information that is not otherwise publicly available. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT NORTHERN IRON ORE PROPERTIES (Registrant) Date January28,2011 By /s/ Joseph S. Micallef Joseph S. Micallef, President of the Trustees and Chief Executive Officer Date January28,2011 By /s/ Thomas A. Janochoski Thomas A. Janochoski, Vice President & Secretary and Chief Financial Officer -2- CURRENT REPORT ON FORM 8-K EXHIBIT INDEX GREAT NORTHERN IRON ORE PROPERTIES W-1290 First National Bank Building 332 Minnesota Street Saint Paul, Minnesota 55101-1361 Exhibit No. Document Press Release dated January 28, 2011 with respect to financial results.
